

114 SCON 27 IS: Affirming the importance of religious freedom as a fundamental human right that is essential to a free society and is protected for all Americans by the text of the Constitution, and recognizing the 230th anniversary of the enactment of the Virginia Statute for Religious Freedom.
U.S. Senate
2016-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. CON. RES. 27IN THE SENATE OF THE UNITED STATESJanuary 19, 2016Mr. Daines (for himself, Mr. Hatch, Mr. Blunt, Mr. Lankford, Mr. Lee, Mr. Sasse, Mr. Cassidy, Mr. Risch, Mr. Cotton, Mr. Cochran, Mr. Cornyn, Mr. Boozman, and Mr. Inhofe) submitted the following concurrent resolution; which was referred to the Committee on the JudiciaryCONCURRENT RESOLUTIONAffirming the importance of religious freedom as a fundamental human right that is essential to a
			 free society and is protected for all Americans by the text of the
			 Constitution, and recognizing the 230th anniversary of the enactment of
			 the Virginia Statute for Religious Freedom.
	
 Whereas American democracy is rooted in the fundamental truth that all are created equal, endowed by our Creator with certain inalienable rights, among which are life, liberty, and the pursuit of happiness;
 Whereas few freedoms were more valued by those who settled this Nation than the freedom of conscience, prompting Thomas Jefferson to declare in the Letter to New London Methodists, dated February 4, 1809, that no provision in our Constitution ought to be dearer to man than that which protects the rights of conscience against the enterprises of the civil authority;
 Whereas the Virginia Statute for Religious Freedom, which was drafted by Thomas Jefferson and considered by him to be one of his greatest achievements, was enacted on January 16, 1786, and became the forerunner of the Free Exercise Clause of the First Amendment to the United States Constitution;
 Whereas the right to freedom of religion undergirds the very origin and existence of the United States, a freedom which was established by our Nation’s founders in law, as a fundamental right and as a pillar of our Nation, as noted in section 2 of the International Religious Freedom Act of 1998; Whereas the role of religion in American society and public life has a long and robust tradition;
 Whereas those who have studied American democracy from an outside perspective, such as Alexis de Tocqueville, have noted that religion plays a central role in preserving our Government because it provides a moral base that is required for democracy to succeed;
 Whereas the Supreme Court has affirmed in Town of Greece v. Galloway that people of many faiths may be united in a community of tolerance and devotion; Whereas the principle of religious freedom has guided our Nation forward, as expressed by the 44th President of the United States in his Presidential Proclamation on Religious Freedom Day in 2011, and is a universal human right to be protected here at home and across the globe, as expressed by the 44th President of the United States on the same occassion in 2013;
 Whereas Freedom of religion is a fundamental human right that must be upheld by every Nation and guaranteed by every Government, as expressed by the 42nd President of the United States in his Presidential Proclamation on Religious Freedom Day in 1999;
 Whereas the First Amendment protects the right of individuals to freely express and act on their religious beliefs, as well as the freedom of all individuals to not be coerced to profess or act on a religious belief to which they do not adhere;
 Whereas our laws and institutions should not impede or hinder but rather should protect and preserve fundamental religious liberties, as expressed by the 42nd President of the United States in his remarks on signing the Religious Freedom Restoration Act of 1993;
 Whereas for countless Americans, their faith is an integral part of every aspect of their daily lives, and is not limited to their homes, to houses of worship, or to doctrinal creeds;
 Whereas religious faith has inspired many of our fellow citizens to help build a better Nation, where people of faith continue to wage a determined campaign to meet needs and fight suffering, as expressed by the 43rd President of the United States in his Presidential Proclamation on Religious Freedom Day in 2003;
 Whereas from its birth to this day, the United States has prized this legacy of religious freedom and honored this heritage by standing for religious freedom and offering refuge to those suffering religious persecution, as noted in section 2 of the International Religious Freedom Act of 1998;
 Whereas Thomas Jefferson noted in 1822 that the constitutional freedom of religion is the most inalienable and sacred of all human rights, and also wrote in 1798 that each right encompassed in the First Amendment is dependent on the others, thereby guarding in the same sentence, and under the same words, the freedom of religion, of speech, and of the press: insomuch, that whatever violated either, throws down the sanctuary which covers the others;
 Whereas religious freedom has been integral to the preservation and development of the United States, and the free exercise of religion goes hand in hand with the preservation of our other rights, as expressed by the 41st President of the United States in his Presidential Proclamation on Religious Freedom Day in 1993; and
 Whereas we continue to proclaim the fundamental right of all peoples to believe and worship according to their own conscience, to affirm their beliefs openly and freely, and to practice their faith without fear or intimidation, as expressed by the 42nd President of the United States in his Presidential Proclamation on Religious Freedom Day in 1998; Now, therefore, be it
	
 That Congress— (1)honors the 230th anniversary of the passage of the Virginia Statute for Religious Freedom on Religious Freedom Day, January 16, 2016; and
 (2)affirms that— (A)religious freedom includes the right to live, work, associate, and worship in accordance with one’s beliefs for people of any faith or of no faith;
 (B)all Americans can be unified in supporting religious freedom, regardless of differing individual beliefs, because it is a fundamental human right; and
 (C)the American people will remain forever unshackled in matters of faith, as expressed by the 44th President of the United States in his Presidential Proclamation on Religious Freedom Day in 2012.